Citation Nr: 1547422	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected right osteochondral fracture, articular surface, distal femur, patellar femoral joint, (hereinafter right lower extremity (RLE)), and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right leg numbness, and if so, whether the reopened claim should be granted.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.  

4.  Entitlement to a rating in excess of 20 percent for a service-connected RLE disability.  

5.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The Veteran served on active duty from October 1970 to November 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At this hearing, the Veteran expressed a desire to withdraw his claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  (Tr. at pg. 4.)  That issue is no longer on appeal.  

During the appeal process, in an April 2015 rating decision, service connection was granted for adjustment disorder and a 50 percent rating was assigned, effective December 17, 2012.  As reflected in a document submitted that same month, the Veteran appeals for a higher initial rating.  

The issues of entitlement to an initial rating in excess of 50 percent for adjustment disorder and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  During the September 2015 videoconference hearing, prior to promulgation of a Board decision, the Veteran withdrew his appeal for service connection for bilateral hearing loss.  

2.  Service connection for DDD of the lumbar spine on a direct basis or as secondary to the right lower extremity disability was originally denied in an August 2002 rating decision, and the denial was confirmed in subsequently dated rating decisions in January 2003, July 2007, and November 2008.  The Veteran did not appeal and did not submit new and material evidence within the appeal period after the 2008 decision; that decision is the most recent final denial of the claim.  

3.  Evidence received since November 2008 contributes to a more complete picture of circumstances surrounding the origin of the Veteran's disability, and the claim is reopened.  

4.  DDD of the lumbar spine was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current DDD of the lumbar spine is not related to service or secondary to the service-connected RLE disability.  

5.  Service connection for right leg numbness was originally denied in a November 2008 rating decision.  The Veteran did not appeal and did not submit new and material evidence within the appeal period after that decision; the November 2008 denial is final.  

6.  The evidence added to the record since the November 2008 rating decision contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's alleged right leg numbness, and the claim is reopened.  

7.  A disorder attributed to the Veteran's complaints of right leg numbness is not demonstrated.  

8.  Service connection for tinnitus was originally denied in a July 2007 rating decision.  The Veteran did not appeal and did not submit new and material evidence within the appeal period after that decision; the July 2007 denial is final.  

9.  Evidence received since July 2007 contributes to a more complete picture of circumstances surrounding the origin of the Veteran's disability, and the claim is reopened.  

10.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current tinnitus is not related to service.  

11.  The Veteran's service-connected RLE disability is not manifested by ankylosis, flail joint of the hip, malunion of the femur with marked knee or hip disability, a shortening of the lower extremity from 11/4 inches to 2 inches, or a showing of more than a noncompensable limitation of motion (LOM).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for DDD of the lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria to establish service connection for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  New and material evidence has been received, and the claim of entitlement to service connection claim for right leg numbness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2015).  

5.  The criteria to establish service connection for right leg numbness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

6.  New and material evidence has been received, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

7.  The criteria to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

8.  The criteria for a rating higher than 20 percent for a RLE disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.14, 4.71a, Diagnostic Codes (DCs) 5250-5255, 5256-5263, 5275 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  

At the September 2015 videoconference hearing, the Veteran stated that he wished to withdraw his appeal with regard to his claim of entitlement to service connection for bilateral hearing loss.  

As the Veteran has withdrawn the appeal with regard to that issue in accordance with 38 C.F.R. § 20.204 (2015), the Board no longer has appellate jurisdiction and can take no further action on the matter.  The appeal is dismissed.

VA's Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development of his/her claim and to notify the claimant of the obligations on both his/her part and VA's.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  These provisions apply to most claims for benefits received by VA on or after November 9, 2000, as well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary development requirements have been satisfied in this case on the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for DDD of the lumbar spine, tinnitus, and right leg numbness, it is the Board's conclusion that it is not precluded from now adjudicating the question of whether the claims are reopened.  This is so because the Board is taking action favorable by reopening the claims and granting the claims only to that extent, which, at this point, poses no risk of prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the reopened claims and the claim for an increased rating higher than 20 percent for a RLE disability, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in September 2006, May 2007, May 2008, July 2008, October 2008, and April 2009, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct, presumptive and secondary basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in many of the VCAA letters listed above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his agent representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA audiology examination in 2012 and a knee and lower leg examination in December 2014, the reports of which include opinions as to the etiologies of conditions raised in this case.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinions provided.  Also, the 2014 examiner provided the medical information addressing the rating criteria regarding the RLE disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The appellant was afforded the opportunity to testify before a VLJ in September 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

As to the claims on appeal based on whether new and material evidence has been received to reopen the previously denied claims, it is noted that the most recent final denial of a claim for service connection for DDD of the lumbar spine was in November 2008.  The November 2008 rating decision also was the original denial of service connection for right leg numbness.  The RO denied service connection for the lumbar spine disorder in that such a disorder was not found to be related to service or as secondary to the RLE disability.  The RO denied service connection for right leg numbness in that no such disorder was diagnosed.  

The Veteran was notified of the decision by a letter in November 2008, but he did not appeal the decision and did not submit new and material evidence within the appeal period.  Thus, the November 2008 decision is final as to the claims for service connection for a lumbar spine disorder and right leg numbness.  
See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); and Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the November 2008 rating decision included the STRs, VA treatment records, and August 2002, March 2007, and June 2008 VA examination reports.  

STRs were negative for reports of either condition.  VA examination in 2002 showed that the Veteran stated that about 8 to 10 years earlier, he began to develop intermittent low back pain.  The examiner noted that there was no evidence of acceleration of the Veteran's low back condition secondary to the service-connected right extremity disorder.  "In all medical probability," the Veteran had age-related degenerative disk changes, appropriate for a man of his size and age.  

When examined by VA in March 2007, the Veteran claimed that his back condition was secondary to his RLE condition.  He attributed his increased back pain to his gait abnormality due to chronic knee pain.  Following examination, however, the examiner found no relationship between his current low back disorder and his RLE condition.  For rationale, it is noted that while an abnormal gait could cause self-limiting lumbar strain and spasms, it did not result in degenerative features that the Veteran exhibited on X-ray.  On additional VA exam in June 2008, right knee degenerative changes were noted.  No low back disorder was attributed to this condition, and no right leg numbness was reported.  

Evidence added to the record since November 2008 includes private records dated from 2009 wherein the Veteran reported increased low back symptoms.  Also added was a statement by a friend (in 2009 and duplicate in 2012) attesting to the fact that the Veteran initially had problems with his RLE which caused favoring of that leg.  Moreover, one leg was shorter than the other.  As a result, the Veteran started having problems with his low back and left leg.  

Also added to the record since 2008 were VA records dated from 2010 through 2012 which reflect that low back pain and RLE pain continued.  Additional VA examination to address the Veteran's contentions was conducted in December 2014.  The report includes leg measurements confirming a leg length difference of 0.7 cm.  The December 2014 report also reflected that there was normal motor strength in the RLE and no objective evidence of any other neurological symptoms (e.g., numbness) in the RLE.  

In September 2015, the Veteran provided testimony in support of the claims on appeal.  He reiterated his contentions and said that he experienced numbness, tingling, and was unable to stand for more than 30 minutes due to his low back and extremity problems.  

The Board finds that the bulk of the evidence submitted since 2008 contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disabilities of the lower back and right leg.  See Hodge, supra; see also Shade, 24 Vet. App. at 118 (new evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).  

Accordingly, the Board finds that new and material evidence has been submitted pertaining to the previously denied claims for service connection for DDD of the lumbar spine and for right leg numbness.  Those claims are reopened.  

As to whether new and material evidence has been submitted to reopen the previously denied claim for service connection for tinnitus, it is also concluded that that claim is reopened.  

In further explanation, it is noted that when the claim for service connection for tinnitus was originally denied in July 2007, the basis for the denial was that there was no evidence of inservice treatment for this condition or for many years after service.  When examined by VA in May 2007, it was opined by the examiner that the Veteran's tinnitus was not of service origin, to include any inservice noise exposure.  There simply was no evidence suggesting this to be true.  

Evidence added to the record since July 2007 includes private and VA treatment records dated through 2012 which include complaints of tinnitus.  The Veteran related this condition to inservice noise exposure.  Most important to this claim, however, is a May 2012 VA audiology report.  At that time, the Veteran reported recurrent and constant tinnitus.  The Veteran estimated the onset of this ringing in 1970 but was unsure of the cause.  The examiner reviewed the claims file and noted that there was no documentation of tinnitus during service or within one year of discharge.  It was further noted that audiometric evaluations during service revealed no threshold shifts.  The Veteran reported no combat duty and his military occupational specialty (MOS) was as a supply clerk, indicating a low probability for noise exposure during service.  

Also added to the record since the July 2007 denial of the claim is the Veteran's testimony at the 2015 videoconference hearing.  He reported inservice noise exposure as he worked on a flight line where he was exposed to very loud plane noise.  

Evidence added to the record since July 2007 contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's tinnitus.  See Hodge and Shade, supra, new evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Accordingly, the Board also finds that new and material evidence has been submitted, and the previously denied claim for service connection for tinnitus is reopened.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lumbar Spine DDD and Right Leg Numbness

It is primarily the Veteran's contention that his current lumbar spine DDD is due to his gait abnormality resulting from his service-connected RLE disorder.  In the alternative, the Board will also consider whether the current low back condition is directly related to active service.  

The medical evidence of record indicates the Veteran has a current diagnosis of DDD of the lumbar spine.  Accordingly, the first element for establishing service connection, a current disability, has been met.  Thus, the question in this case is whether the current disability is related to service or to a service-connected disorder.  

STRs are negative for a lumbar spine problem, but they do show that the Veteran was seen for right knee complaints.  During service, he underwent a right knee arthrotomy which revealed an osteocondyle defect in the femur.  

Service connection for the osteochondral fracture (right lower extremity) was established upon rating decision in May 1972.  In 2002, during a VA examination, the Veteran said that he developed lumbar spine complaints about 8 to 10 years prior.  He related this problem to his increased knee problems which began in the 1980s.  DDD of the lumbar spine was diagnosed.  It was also noted that the Veteran had degenerative changes in the RLE.  (It is noted that the Veteran's service-connected RLE disability rating is addressed later in this decision.)  

Subsequently dated private and VA records reflect that the Veteran's complaints continued.  He has testified that his lumbar spine disorder was due to his gait abnormality that resulted from his RLE disorder.  A friend submitted a statement attesting to the fact that the Veteran's low back problems resulted from his gait abnormality.  VA examination was conducted in December 2014 to address that medical question.  The report includes leg measurements confirming a leg length difference of 0.7 cm.  The examiner stated that a computerized scan (CT) of the lower extremities was accomplished to determine if there was a significant inequality in the length of the Veteran's legs.  Right leg length was 105.60 cm.  Left leg length was 106.30 cm, resulting in a difference of 0.70 cm (left greater than right).  This resulted in a leg length difference less than 2 cm.  It was further noted that a difference of 2 cm. is considered a significant inequality in leg length that would result in an abnormal gait to affect the other extremity.  The December 2014 report also reflects that there was normal motor strength in the right lower extremity and no objective evidence of any other neurological symptoms (e.g., numbness) in the RLE.  

As the Veteran was not shown to suffer from DDD during active service or within one year following discharge from active service, competent evidence linking his current disability to service is necessary.  On this point, the Board notes that the most probative evidence is against the claim.  

As noted above, the Veteran was afforded a VA examination in December 2014.  Following review of the claims file and examination of the Veteran, the examiner opined that the Veteran's lumbar spine disability was not related to service, to include as a result of the service-connected RLE condition.  As indicated above, the difference in leg length was not significant, and the examiner concluded the slight inequality in leg length would not result in an abnormal gait which would in turn cause or aggravate the back condition.  

As to right leg numbness, there was normal motor strength and no objective evidence of numbness or loss of sensation in the lower right leg was reported.  

Thus, service connection for DDD of the lumbar spine is denied on a direct and presumptive basis as such was not shown until many years after service, and no medical personnel has attributed the condition to any incidence of service.  Moreover, DDD of the lumbar spine on a secondary basis is denied in that a VA examiner opined that the condition was not the result of a slight discrepancy in the length of the Veteran's lower extremities.  He did not have a significant inequality in leg length that would cause an abnormal gait to affect the left leg.

To the extent that the Veteran's contentions may be construed as asserting a lumbar spine diagnosis and an etiology opinion therefor, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matter of whether there is a relationship between the diagnosed DDD of the lumbar spine, for which service connection is sought, and either service or service-connected disability.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish positive etiology opinions, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

Moreover, a chronic disorder of the RLE (other than that for which service connection is already in effect), and claimed as numbness, is simply not shown.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 
38 U.S.C.A § 1131 (West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a disorder manifested by right leg numbness, that claim must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for DDD of the lumbar spine and for right leg numbness, and they must be denied.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1362 (Fed. Cir. 2001).  

Tinnitus

The Veteran contends that his current tinnitus is due to inservice noise exposure.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify tinnitus during active service.  Specifically, there were no complaints or treatment for such during service.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, chronicity of inservice tinnitus is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic tinnitus.  

The Board has considered the Veteran's reports that his tinnitus resulted from exposure to flight line noise during service.  He asserted this throughout the record and at the time of the 2015 hearing.  However, even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes tinnitus.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed tinnitus thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the Veteran's statements and testimony have suggested that he has had tinnitus since his exposure to loud noise during military service.  However, the Board notes that there was no report for over 30 years that the Veteran experienced tinnitus as a result of inservice noise exposure.  While he has consistently associated his tinnitus with his inservice noise exposure, such claims were not made a part of the record until audiological evaluation in 2007.  This is clearly a point in time which is several decades after any inservice noise exposure.  Significantly, the 2012 VA examiner pointed out that audiometric examinations during service revealed no significant threshold shifts in hearing and the Veteran's inservice MOS suggested a low probability of noise exposure.  

The Board will not ignore the possibility that the current tinnitus could, at least theoretically, be related to some combination of causes, i.e., of service origin and post service origin.  However, as it stands, the greater weight of the probative evidence shows that whatever the cause of the tinnitus, first claimed in 2007, it is not related to military service.  

The Veteran is competent to attest to his personal perception of tinnitus during and after service.  See Jandreau, supra.  However, the Board finds that the medical evidence against the claim is more probative.  Moreover, when the Veteran first filed a claim for VA benefits shortly after service discharge in 1972, he did not file a claim for service connection for tinnitus at that time or at any time prior to 2006.  
The Veteran's belief that the inservice noise exposure was the cause or a precursor of his current tinnitus is actually a medical opinion in the guise of lay evidence and, as such, is not competent because tinnitus can have many causes and so medical expertise is necessary to resolve the question.  Moreover, he has not offered anything which would explain why inservice noise exposure would cause tinnitus, especially when such was clinically corroborated decades after service.  

The lapse of a number of years between any inservice noise exposure and the earliest contemporaneous evidence after service of tinnitus is further evidence against there being a nexus between the inservice noise exposure and current tinnitus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no tinnitus.  Moreover, the recent VA examiner opined that an opinion as to the etiology of the current tinnitus could not be provided without resort to speculation.  Based on the above, the Board does not find the Veteran's opinion as to the etiology of his tinnitus to be competent evidence.  

Accordingly, service connection for tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Rating in Excess of 20 Percent for
Right Osteochondral Fracture

Service connection for the right lower extremity disorder has been in effect for many years.  The initial disability grant of 10 percent was increased to 20 percent in a January 2003 rating decision.  The increased rating was based primarily on VA findings made at an August 2002 examination.  At that time, there was right knee stiffness.  The Veteran had extension to within 10 degrees and flexion to 115 degrees.  There was pain along the medial joint line and the patellofemoral articulation.  There was no evidence of instability, but there was mild effusion and crepitus.  X-rays showed moderate degenerative changes.  

In April 2008, the Veteran filed a claim for an increased rating.  When examined by VA in June 2008, there was right knee tenderness and crepitus but range of motion (ROM) was from 0 to 120 degrees.  The medial collateral and lateral collateral ligaments were intact, as were the anterior and posterior cruciate ligaments.  A soft sleeve was used at times.  There was no redness, heat, abnormal movement, or guarding of movement.  His gait was described as normal.  There were no functional limitations of standing or walking.  There were no callosities or breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  The 20 percent rating was confirmed in a November 2008 rating decision.  

In April 2009, the Veteran filed for a rating in excess of 20 percent for his RLE condition.  A friend submitted a statement in 2009 (and a duplicate was submitted in 2012) wherein he attested to the fact that the Veteran's RLE was swollen and painful.  The Veteran was unable to participate in sports.  

VA records dated through 2012 reflect that the Veteran continued to have RLE complaints.  When examined by VA in December 2014, right knee arthritis was noted.  This caused stiffness and pain in cold weather.  ROM showed right knee full extension to 0 degrees with LOM of flexion to 105 degrees.  There was pain with flexion, but no additional LOM with repetitive movement.  Knee strength was 5/5, and testing showed no instability.  

DC 5255 provides the following ratings for evaluating impairment of the femur: 30 percent for malunion of the femur with marked knee or hip disability; 20 percent for moderate knee or hip disability; and 10 percent for slight knee or hip disability.  38 C.F.R. § 4.71a (2015).  

DC 5255 also provides for evaluating impairment of the femur: 60 percent for fracture of shaft or anatomical neck of: with nonunion, without loose motion, weightbearing preserved with aid of brace; 80 percent with nonunion, with loose motion (spiral or oblique fracture).  

Additionally, 38 C.F.R. § 4.71a, DC 5275 (2015), provides a 10 percent rating for shortening of the lower extremity between 11/4 and 2 inches.  

Based on the medical findings of record, the Board concludes that the currently assigned 20 percent rating is appropriate.  Pursuant to DC 5255 an evaluation of 30 percent is warranted for malunion of the femur with moderate knee or hip disability.  A higher rating of 30 percent requires marked knee or hip disability.  In this case, as evidenced above, marked knee disability is simply not demonstrated.  There is no severe LOM, instability, motor strength impairment, or evidence of incapacitating flare-ups.  Knee ROM is only slightly limited as evidenced by flexion to 110 degrees.  

It is further noted that the May 1972 rating decision's original assignment of a disability rating under DC 5255 is based on the type of femur fracture the Veteran originally suffered in service, which is described as an osteochondral defect in the femur.  It is also noted, however, that his primary complaint is right knee pain.  This complaint is contemplated by the 20 percent rating that was assigned under DC 5255.  That is, the 20 percent rating that was awarded contemplates any functional impairment that was found to have resulted from the right femur disability, including any impairment that extended to the right knee.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board acknowledges that DC 5255 provides for either a 10, 20, or 30 percent rating if there is slight, moderate, or marked, respectively, knee or hip disability.  Moreover, DC 5255 compensates "Femur, impairment of."  The current 20 percent rating is assigned for "Malunion of [the femur] ... With moderate knee or hip disability."

The Board has also considered whether a separate rating would be warranted for the right knee pain as a symptom of the service-connected residuals of a right osteochondral fracture based on the assumption that the 20 percent rating under DC 5255 only covers right hip or right knee pain, but not both.  The Board finds that no such rating is warranted, however, even setting aside the question of whether all of the right hip and knee symptomatology noted in the record is related to his service-connected right femur disability.  

Briefly, the below medical evidence demonstrates that the Veteran's right hip symptomatology does not satisfy any of the criteria for a compensable rating under 38 C.F.R. § 4.71a, DCs 5250 through 5254.  Clearly, he does not have ankylosis of the hip (DC 5250) or hip flail joint (DC 5254).  Even considering functional impairment pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), the Veteran's thigh extension has not been shown to be limited to 5 degrees to warrant a compensable rating under DC 5251, nor has thigh flexion been shown to be limited to 45 degrees to warrant a compensable rating under DC 5252.  Nor would a compensable rating be warranted under DC 5253, as rotation is not shown to be limited such that he could not toe-out more than 15 degrees, adduction not shown to be limited such that he could not cross his legs, or abduction shown to be limited such that motion was lost beyond 10 degrees.  

Furthermore, the below medical evidence demonstrates that the Veteran's right knee symptomatology does not satisfy any of the criteria for a compensable rating under 38 C.F.R. § 4.71a, DCs 5256 through 5263 (2015).  The record does not demonstrate ankylosis of the knee (DC 5256), recurrent subluxation or lateral instability (DC 5257), dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  Even considering functional impairment pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), the Veteran's knee flexion was not limited to 45 degrees to warrant a compensable rating under DC 5260, and his knee extension was not limited to 10 degrees to warrant a compensable rating under DC 5261.  

As already noted, 38 C.F.R. § 4.71a, DC 5275 (2015), provides a 10 percent rating for shortening of the lower extremity between 11/4 and 2 inches.  In this case, however, the difference in the lower extremities is only 0.70 cm., or less than 1/2 inch  A compensable and/or separate rating based on this DC is also not warranted.  

After consideration of all the evidence of record, there is no evidence that the Veteran's fracture of the right femur warrants a disability rating higher than 20 percent.  The evidence also does not indicate that the Veteran suffers from marked knee or hip disability due to malunion of the femur.  Evidence indicates the Veteran suffers from knee pain and that his ROM is slightly less than normal; however, upon 2014 exam, he did not require an assistance device as a normal mode of locomotion.  

The Veteran contends that pain and reduced motion involving his right lower extremity disorder warrants more than a 20 percent rating.  He is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan, supra.  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 20 percent under DC 5255 or, on the basis of any analogous DC, or on the basis of pain and functional loss.  

The Board has considered whether a higher disability evaluation is warranted under DC 5255 on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 (2015).  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (2015).  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in ROM are contemplated by the 20 percent rating assigned currently assigned.  Furthermore, he was able to perform repetitive use testing without additional function loss or ROM.  As such, the preponderance of the evidence does not support the grant of a disability rating higher than 20 percent based upon functional loss due to pain, weakness, and fatigue.  

The Board has also considered whether any additional DC is applicable; however, the Board finds that the rating described herein is most appropriate.   In summary, the Board finds that a preponderance of the evidence is against granting an evaluation in excess of 20 percent, to include through the assignment of separate compensable ratings under DC 5255 or under any other DC.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's RLE symptoms do not more closely approximate the criteria for a higher rating or an additional separate rating.  See 38 C.F.R. § 4.7 (2015).  Moreover, there have been no periods of time during the current appeal process, where the disability has been more than 20 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is dismissed.

New and material evidence having been received, the claim for service connection for DDD of the lumbar spine is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for DDD of the lumbar spine is denied.  

New and material evidence having been received, the claim for service connection for right leg numbness is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for right leg numbness is denied.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for tinnitus is denied.  

A rating in excess of 20 percent for a RLE disorder is denied.  


REMAND

As noted in the Introduction, in an April 2015 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood with an initial disability rating of 50 percent.  The Veteran has expressed disagreement with the assigned rating.  

The Court has held that the filing of a notice of disagreement initiates the appeal process, and the lack of a statement of the case (SOC) is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As an SOC has not been issued with respect to the disability rating element of the award, this claim has not been perfected for appellate review and must be remanded for issuance of an SOC.  Id.  

With respect to the TDIU claim, such claim is dependent upon the degree of impairment from service-connected disabilities.  The appeal for that benefit cannot therefore be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  As there remains an open claim with regards to the psychiatric disorder, remand of the inextricably intertwined TDIU claim is required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any service-connected disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.  

2.  Issue an SOC on the issue of entitlement to a higher initial disability evaluation for adjustment disorder with mixed anxiety and depressed mood and provide the Veteran an opportunity to perfect an appeal on that issue.  

3.  The case should be reviewed on the basis of the additional evidence and the claim of TDIU should be readjudicated.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


